     Case 2:20-cv-02241-KJD-BNW Document 16 Filed 05/04/21 Page 1 of 3



 1   Rory T. Kay, Esq. (NSBN 12416)
     Tara U. Teegarden (NSBN 15344)
 2   McDONALD CARANO LLP
     2300 W. Sahara Ave., Suite 1200
 3   Las Vegas, NV 89102
     Telephone: (702) 873-4100
 4   Facsimile: (702) 873-9966
     rkay@mcdonaldcarano.com
 5   ttegarden@mcdonaldcarano.com

 6   Attorneys for Defendant CoreLogic Teletrack

 7                                UNITED STATES DISTRICT COURT

 8                                         DISTRICT OF NEVADA

 9
      SAILIJA STARIA,                               Case No. 2:20-cv-02241-KJD-BNW
10
                         Plaintiff,
11                                                  DEFENDANT CORELOGIC
             v.                                     TELETRACK’S MOTION (AND
12                                                  PROPOSED ORDER) FOR REMOVAL OF
      CORELOGIC TELETRACK,                          COUNSEL FROM CM/ECF SERVICE LIST
13
                         Defendant.
14

15

16           Defendant Corelogic Teletrack (“Defendant”), by and through its attorneys Rory Kay
17    and Tara Teegarden, of McDonald Carano LLP, hereby files this Motion for Removal of
18    Laura Jacobsen from the CM/ECF Service List in the above-captioned matter.
19           This Motion shall also serves as notice that attorney Laura Jacobsen has disassociated
20    as counsel of record in this case.
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///
     Case 2:20-cv-02241-KJD-BNW Document 16 Filed 05/04/21 Page 2 of 3



1              Accordingly, Defendant respectfully requests Laura Jacobsen’s name be removed from

2     the CM/ECF Service List in this matter.

3              Dated this 4th day of May, 2021.

4                                                 MCDONALD CARANO LLP

5
                                                  By: /s/ Rory T. Kay
6                                                    Rory T. Kay, Esq. (NSBN 12416)
                                                     Tara U. Teegarden (NV Bar No. 15344)
7                                                    2300 West Sahara Avenue, Suite 1200
                                                     Las Vegas, Nevada 89102
8                                                    rkay@mcdonaldcarano.com
                                                     ttegarden@mcdonaldcarano.com
9
                                                     Attorneys for Defendant Corelogic Teletrack
10

11

12
                                                    IT IS SO ORDERED.
13

14
                                                                              _____
15                                                  UNITED STATES MAGISTRATE JUDGE
16                                                          May 7, 2021
                                                    DATED: _________________________
17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
      4842-1634-8648, v. 1
